DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Status of Claims
The examiner has taken notice that claims 1-4, 10-13, 18-19, 23-25, and 28-29 have been amended, claims 27 and 30-31 have been canceled, and claims 32-34 have been newly added.  Claims 1-4, 10-13, 18-19, 21, 23-26, 28-29, and 32-34 are pending in the current application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 10-13, 18-19, 21, 23-26, and 28-29 have been considered but are moot in view of newly found reference Wood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 10, 12, 18, 21, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Varlakov et al. (US 9,807,629 B1), hereinafter referred to as Varlakov, in view of Wood et al. (US 9,727,873 B1), hereinafter referred to as Wood, and Underwood et al. (US 2016/0224960 A1), hereinafter referred to as Underwood.

	Regarding claim 1, Varlakov teaches a system for an electronic device that recommends an extender device corresponding to a multimedia service customer account (Varlakov - Col. 11 lines 14-24, note tester device may generate a recommendation for installing an extender to improve the signal strength of a customer device; Col. 18 lines 55-60, note information identifying customer devices, such as a service set with a service set identifier (SSID, multimedia service customer account)), comprising:
	a memory (Varlakov - Fig. 3 storage component 340; Col. 4 lines 58-67, note device 300 may correspond to the tester device);
(Varlakov - Fig. 3 processor 320; Col. 5 lines 1-2, note bus 310 permits communication among the components of device 300) and configured to:
	obtain one or more connection quality metrics and environment-specific application layer metrics that pertain to a multimedia service corresponding to the multimedia service customer account (Varlakov - Fig. 5A steps 502, 504, and 506; Fig. 5C; Col. 11 lines 49-57, note tester device may determine the packet loss rate/bit rate of video data of the customer device; Col. 12 lines 3-17, note the tester device may analyze PHY rate and SNR; Col. 13 lines 44-51, note analyzing an RSSI value);
	determine that an environment-specific application layer metric of the environment-specific application layer metrics satisfies a threshold (Varlakov - Fig. 5C; Col. 16 lines 41-55, note in block 556, the tester device determines that the noise level (RSSI value) satisfies a threshold);
	determine that the electronic device is not associated with an extender device (Varlakov - Col. 16 lines 52-58, note recommendation to use an extender (new device not previously associated with the customer device) to improve a signal received by the customer device);
	recommend an extender device according to the threshold satisfied, wherein the extender device corresponds to the multimedia service customer account (Varlakov - Col. 16 lines 52-58, note the tester device may generate a recommendation to use an extender to improve a signal received by the customer device; Col. 20 lines 60-67, note the tester device may display a generated recommendation).

	In an analogous art, Wood teaches determining that a number of rebuffering events during a session of the multimedia service of the environment-specific application layer metrics satisfies a threshold (Wood - Fig. 2; Col. 3 lines 50-67 and Col. 4 lines 1-5, note transmission module may transmit the digital content stored in the media database to the client associated with the user, the monitoring module may monitor actions of the transmission module and record the actions as metrics in the event history; Col. 4 lines 6-24, note the restitution module may analyze event history to determine whether to provide restitution to a user, metrics in the event history may be compared to one or more thresholds, the thresholds may relate to quantity of rebuffers).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wood into Varlakov in order to monitor rebuffering events as a metric to determine if the quality of service is satisfactory (Wood - Col. 1 lines 12-22).
	The combination of Varlakov and Wood still does not teach providing instructions for placing an order for the extender device.
	In an analogous art, Underwood teaches providing instructions for placing an order for the extender device (Underwood - Paragraph [0016], note the device may be arranged to display product selection confirmation, and purchase instructions for the customer).


	Regarding claim 3, the combination of Varlakov, Wood, and Underwood, specifically Varlakov teaches wherein the one or more processors are further configured to:
	display the instructions in real-time including a heads up display (HUD) or a Uniform Resource Locator (URL) link to a website server corresponding to the multimedia service (Varlakov - Col. 5 lines 27-30, note the input component may include a touch screen display; Col. 20 lines 60-67, note the tester device may display a generated recommendation).

	Regarding claim 10, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a method claim format.

	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 3.

	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a computer-readable medium (CRM) claim format, which is taught by Varlakov (Varlakov - Col. 5 lines 19-25, note storage component 340 may include a non-transitory computer-readable medium).

Regarding claim 21, the combination of Varlakov, Wood, and Underwood, specifically Varlakov teaches wherein the one or more connection quality metrics pertain only to the multimedia service that comprises a multimedia streaming service (Varlakov - Col. 11 lines 49-50, note analyzing video quality of the customer device (the video data may be associated with a service defined in the service set)).

	Regarding claim 24, the combination of Varlakov, Wood, and Underwood, specifically Varlakov teaches wherein the first environment-specific application layer metrics further comprise:
	a streaming quality (Varlakov - Col. 9 lines 45-56, note upstream/downstream throughput; Col. 11 lines 49-57, note process 500 may include analyzing a video quality of the customer device), a change in Quality of Service (QoS), a video start time interval, or a number of video start failures during a defined period of time.

	Regarding claim 29, the claim is interpreted and rejected for the same reason as claim 24.

Claims 2, 4, 11, 13, 19, 23, 25-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Varlakov in view of Wood and Underwood as applied to claims 1, 10, and 18 above, and further in view of Hajiyev et al. (US 2016/0316271 A1), hereinafter referred to as Hajiyev.

Regarding claim 2, the combination of Varlakov, Wood, and Underwood teaches wherein the one or more processors are further configured to:
	measure a first connection quality metric of the one or more connection quality metrics of a first connection between an access point (AP) and the electronic device (Varlakov - Col. 3 lines 39-41, note the customer device may include an access point; Col. 11 lines 49-57, note tester device may determine the packet loss rate/bit rate of video data of the customer device; Col. 12 lines 3-17, note the tester device may analyze PHY rate and SNR; Col. 13 lines 44-51, note analyzing an RSSI value), and the number of rebuffering events during the session of the multimedia service corresponding to the multimedia service customer account (Wood - Fig. 2; Col. 3 lines 50-67 and Col. 4 lines 1-5, note transmission module may transmit the digital content stored in the media database to the client associated with the user, the monitoring module may monitor actions of the transmission module and record the actions as metrics in the event history; Col. 4 lines 6-24, note the restitution module may analyze event history to determine whether to provide restitution to a user, metrics in the event history may be compared to one or more thresholds, the thresholds may relate to quantity of rebuffers).
	The combination of Varlakov, Wood, and Underwood does not teach initiating the session of the multimedia service corresponding to the multimedia service customer account.
	In an analogous art, Hajiyev teaches initiating the session of the multimedia service corresponding to the multimedia service customer account (Hajiyev - Paragraph [0010], note initiating a computer user behavioral data collection process; Paragraph [0011], note initiating playback of media content on the computing device).
(Hajiyev - Paragraph [0007]).

	Regarding claim 4, the combination of Varlakov, Wood, Underwood, and Hajiyev, specifically Varlakov teaches wherein the first connection quality metric comprises:
	a received signal strength indication (RSSI) (Varlakov - Col. 13 lines 44-51, note analyzing an RSSI value), a packet success rate, percentage of frames retransmitted, an average number of transmissions and retransmissions, airtime utilization on a wireless channel, an uplink data rate, or downlink data rate (Varlakov - Col. 9 lines 45-51, note tester device may perform an uplink/upstream and/or downlink/downstream throughput test for the customer device; Col. 12 lines 3-17, note the tester device may analyze PHY rate).

	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 2.

	Regarding claim 23, the combination of Varlakov, Underwood, Wood, and Hajiyev, specifically Varlakov teaches wherein the first environment-specific application layer metrics further comprise:
	an average streaming bitrate during the session, or an instantaneous streaming bitrate during the session (Varlakov - Col. 11 lines 49-57, note a bit rate of the video data).

	Regarding claim 25, the combination of Varlakov, Wood, and Underwood teaches wherein subsequent to determining that the electronic device is not associated with the extender device, the one or more processors are further configured to:
	record information comprising: the instructions, the environment-specific application layer metric that satisfied the threshold (Wood - Fig. 2; Col. 3 lines 64-67 and Col. 4 lines 1-5, note the monitoring module may monitor actions of the transmission module and record the actions as metrics in the event history; Col. 4 lines 6-24, note the restitution module may analyze event history to determine whether to provide restitution to a user, metrics in the event history may be compared to one or more thresholds, the thresholds may relate to quantity of rebuffers), or order information for the extender device.
	The combination of Varlakov, Wood, and Underwood does not teach pausing the session and recording information.
	In an analogous art, Hajiyev teaches pausing the session (Hajiyev - Paragraph [0020], note when the received signal does not satisfy the quality metric, executing a responsive action; Paragraph [0021], note the responsive action can include pausing playback of media content) and recording information (Hajiyev - Paragraph [0021], note activating another data recording component to collect user behavioral data).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hajiyev into the combination of Varlakov, Wood, and Underwood for the same reason as claim 2 above.

Regarding claim 26, the combination of Varlakov, Wood, and Underwood does not teach wherein the one or more processors are further configured to: transmit the information recorded to an analytics server; receive a non-real time recommendation associated with the multimedia service customer account based on the information recorded; and present the non-real time recommendation on the electronic device.
	In an analogous art, Hajiyev teaches wherein the one or more processors are further configured to:
	transmit the information recorded to an analytics server (Hajiyev - Paragraph [0029], note the collected computer user behavioral data may be sent to a remote server for analysis);
	receive a non-real time recommendation associated with the multimedia service customer account based on the information recorded (Hajiyev - Paragraph [0029], note sending the analysis results from the remote server to the computing device); and
	present the non-real time recommendation on the electronic device (Hajiyev - Paragraph [0029], note displaying the analysis results on the computing device; the displayed analysis results may be substituted with the recommendation as cited in Varlakov).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hajiyev into the combination of Varlakov, Wood, and Underwood for the same reason as claim 2 above.

	Regarding claim 28, the claim is interpreted and rejected for the same reason as claim 23.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Varlakov in view of Wood and Underwood as applied to claim 1 above, and further in view of Sitaraman et al. (US 2004/0136327 A1).

	Regarding claim 32, the combination of Varlakov, Wood, and Underwood does not teach wherein the environment-specific application layer metrics further comprise: a number of rebuffering events per unit time during the session.
	In an analogous art, Sitaraman teaches wherein the environment-specific application layer metrics further comprise: a number of rebuffering events per unit time during the session (Sitaraman - Paragraph [0014], note streaming measurement agent designed to experience, measure, and report on a media stream; Paragraph [0042], note a metric to measure interruptions is rebuffers-per-minute, which is the average number incidents of rebuffering in a minute of playback).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Sitaraman into the combination of Varlakov, Wood, and Underwood in order to better evaluate media stream availability, quality, and performance (Sitaraman - Paragraph [0016]).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Varlakov in view of Wood and Underwood as applied to claim 1 above, and further in view of Asar et al. (US 7,197,557 B1), hereinafter referred to as Asar.

Regarding claim 33, the combination of Varlakov, Wood, and Underwood does not teach wherein the first environment-specific application layer metric comprises: a fraction of time spent rebuffering based on a total play time.
	In an analogous art, Asar teaches wherein the first environment-specific application layer metric comprises: a fraction of time spent rebuffering based on a total play time (Asar - Col. 7 lines 1-20, note the system may monitor a number of performance measurements, measurements may include total time of rebuffers (total time the data is stopped due to rebuffer)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Asar into the combination of Varlakov, Wood, and Underwood in order to identify problems in streaming media and compare performance with other streaming media sites (Asar - Col. 1 lines 47-53).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Varlakov in view of Wood and Underwood as applied to claim 1 above, and further in view of Rajakarunanayake et al. (US 2015/0078180 A1), hereinafter referred to as Rajakarunanayake.

	Regarding claim 34, the combination of Varlakov, Wood, and Underwood, specifically Varlakov teaches wherein the one or more connection quality metrics include environment-specific physical layer metrics (Varlakov - Col. 12 lines 3-17, note the tester device may analyze PHY rate and SNR; Col. 13 lines 44-51, note analyzing an RSSI value).

	In an analogous art, Rajakarunanayake teaches wherein the one or more processors are further configured to: determine that a received signal-to-noise ratio (SNR) averaged over a defined period of time satisfies a second threshold (Rajakarunanayake - Paragraph [0025], note communication adaptation logic may determine when an average SNR over a period of time exceeds a predetermined threshold).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rajakarunanayake into the combination of Varlakov, Wood, and Underwood in order for communication devices to adjust to noise occurrence in an environment (Rajakarunanayake - Paragraph [0019]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Rogan et al. (US 9,641,411 B1) discloses estimating quality of experience involving an average number of rebuffering events above/below a threshold during a session.
	Chang (US 2008/0273481 A1) discloses storing signal quality metrics such as average SNR over a period of time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461